                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MID-CENTURY INSURANCE
 COMPANY, LLC,

                 Plaintiff                           Case No. 2:19-cv-00563-JDW
        v.

 ANNMARIE FRENCH, et al.,

                 Defendants

                                              ORDER

       AND NOW, this 12th day of September, 2019, upon consideration of Mid-Century

Insurance Company, LLC’s Motion for Judgment on the Pleadings (ECF No. 32), Robert Stern’s

Response in Opposition (ECF No. 34), Stern’s Motion for Summary Judgment (ECF No. 33), and

Mid-Century’s Response in Opposition (ECF No. 35), including all attachments thereto, and for

the reasons set forth in the Court’s accompanying Memorandum, the Court ORDERS as follows:

       1.       Mid-Century’s Motion for Judgment on the Pleadings, construed as a Motion for

Summary Judgment (ECF No. 32), is GRANTED. Summary judgment is entered (a) in favor of

Mid-Century Insurance Company, LLC and against Defendants Annmarie French, Timothy

French, Gavin French, and Robert Stern on Mid-Century’s claim for a declaratory judgment and

(b) in favor of Mid-Century Insurance Company, LLC and against Robert Stern on Stern’s

counterclaim.

       2.       Robert Stern’s Motion for Summary Judgment (ECF No. 33) is DENIED.

       3.       The Clerk of Court shall close this case for statistical purposes.

                                                       BY THE COURT:

                                                       /s/ Joshua D. Wolson
                                                       JOSHUA D. WOLSON, J.
